DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 20 JAN 2021.  The status of the claims is as follows:
Claims 8 and 10 are pending.
Claims 8 and 10 are amended.
Claims 1-7, 9, and 11-20 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen White on 21 JAN 2020.
The application has been amended as follows: 
In Claim 8, the text “The Group 6” is deleted and replaced with - -A Group 6- -.
In Claim 8, the text “composition of comprising a precursor” is deleted and is replaced with - -composition comprising a precursor- -.
In Claim 10, the text “The Group 6” is deleted and replaced with - -A Group 6- -.

Allowable Subject Matter
Claims 8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The chemical compounds claimed in Claims 8 and 10 were previously indicated as allowable, but were objected to as depending from a rejected claim.  With the present amendment, the chemical compounds are in independent claims.  While Examiner has applied art against other previously claimed chemical precursors as discussed in the previous Office Action, Examiner has not found a reference or combination of references which fairly teaches or suggests the specifically claimed compounds of Claims 8 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712